DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Claims 1-15 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Trueness Verification and Traceability Assessment of Results from Commercial Systems for Measurement of Six Enzyme Activities in Serum An International Study in the EC4 Framework of the Calibration 2000 Project”, Jansen et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein in case of failure of the multi-point calibration procedure, determining if failure is related to one or more individual failed calibration point(s) (1-n) and, in the affirmative, triggering a repetition of measuring the calibrator level(s) only with respect to the failed calibrator point(s) and re-calibrating the result of the multi-point calibration procedure after replacing only the failed calibration point(s) with the newly obtained calibration point(s) as cited in claim 1.

Instead, Jansen et al. disclose collection all results of various procedures on their compliance to trueness and between-laboratory and within-laboratory variations for each enzyme obtained from 70 participating laboratories were reviewed and compared with each other.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864